                                                                                                 Case 2:16-cv-00579-RFB-EJY Document 52 Filed 09/09/20 Page 1 of 3


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 Email: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   Email: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 Email: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             6   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             7   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                                      DISTRICT OF NEVADA
                                                                                            10
                                                                                                 BANK OF AMERICA, N.A.,                             Case No. 2:16-cv-00579-RFB-EJY
                                                                                            11
                                                                                                                        Plaintiff,                  JOINT STATUS REPORT AND
                                                                                            12   vs.                                                STIPULATION TO CONTINUE STAY
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13                                                              (SECOND REQUEST)
                                                                                                 THE WILLOWS HOMEOWNERS
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                                                            14   1, LLC; and ABSOLUTE COLLECTION
                                                                                                 SERVICES, INC.,
                                                                                            15
                                                                                                                        Defendants.
                                                                                            16
                                                                                                        Attorneys for Bank of America, N.A. (“BANA”), SFR Investments Pool 1, LLC (SFR) and
                                                                                            17
                                                                                                 The Willows Homeowners Association (“HOA”), by and through their counsel of record, stipulate
                                                                                            18
                                                                                                 and agree to continue the stay of proceedings for an additional 90 days. In support of this
                                                                                            19
                                                                                                 stipulation, the parties represent as follows:
                                                                                            20
                                                                                                        1.      On June 8, 2020, the parties filed a stipulation and order to vacate the dispositive
                                                                                            21
                                                                                                 motion deadline and continue the already existing stay of litigation for 90 days.
                                                                                            22
                                                                                                        2.      As part of the stipulation, the parties indicated BANA and SFR had reached a
                                                                                            23
                                                                                                 settlement in principle, which had been executed, but required additional time for SFR to perform
                                                                                            24
                                                                                                 a condition precedent to the settlement.
                                                                                            25
                                                                                                        3.       The property in this case is part of a more global settlement between BANA and
                                                                                            26
                                                                                                 SFR, involving a significant number of cases. Due to the COVID-19 pandemic, the parties to the
                                                                                            27
                                                                                                 settlement have agreed to extend the time for performance.
                                                                                            28

                                                                                                                                                  -1-
                                                                                                 Case 2:16-cv-00579-RFB-EJY Document 52 Filed 09/09/20 Page 2 of 3



                                                                                             1          4.      The parties therefore agree to continue the stay of proceedings for 90 days. This

                                                                                             2   will afford BANA and SFR additional time to finalize the settlement without incurring extra

                                                                                             3   expenses or burdening the court. Additionally, this will allow time for settlement discussion to

                                                                                             4   continue between BANA and the HOA. The parties are aware of the extended time resolving this

                                                                                             5   matter has taken and appreciate the court's patience.

                                                                                             6          5.      The parties agree any party may move to lift the stay during the 90 days this matter

                                                                                             7   is stayed pursuant to this stipulation. The parties further reserve the right to stipulate to lift the

                                                                                             8   stay during the 90 days the matter is stayed pursuant to this stipulation.

                                                                                             9
                                                                                            10

                                                                                            11

                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26   …

                                                                                            27   …

                                                                                            28   …

                                                                                                                                                 -2-
                                                                                                 Case 2:16-cv-00579-RFB-EJY Document 52 Filed 09/09/20 Page 3 of 3



                                                                                             1          6.      This is the parties' second request for a stipulation to continue the stay of

                                                                                             2   proceedings and is not intended to cause any delay or prejudice to any party.

                                                                                             3          DATED this 8th day of September, 2020.

                                                                                             4     KIM GILBERT EBRON                               AKERMAN LLP
                                                                                             5
                                                                                                   /s/ Diana S. Ebron                              /s/ Holly E. Walker
                                                                                             6     DIANA S. EBRON, ESQ.                            HOLLY E. WALKER, ESQ.
                                                                                                   Nevada Bar No. 10580                            Nevada Bar No. 14295
                                                                                             7     JACQUELINE A. GILBERT, ESQ.                     1635 Village Center Circle, Suite 200
                                                                                                   Nevada Bar No. 10593                            Las Vegas, NV 89134
                                                                                             8     7625 Dean Martin Drive, Suite 110               Attorneys for The Bank of America, N.A.
                                                                                                   Las Vegas, NV 89139
                                                                                             9     Attorneys for SFR Investments Pool 1, LLC
                                                                                            10
                                                                                                   BOYACK ORME & ANTHONY
                                                                                            11
                                                                                                   /s/ Patrick A. Orme
                                                                                            12     EDWARD DEAN BOYACK, ESQ
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                   Nevada Bar No. 5229
KIM GILBERT EBRON




                                                                                            13     PATRICK A. ORME, ESQ
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                   Nevada Bar No. 7853
                                                                                            14     7432 W. Sahara Ave., Suite 101
                                                                                                   Las Vegas, NV 89117
                                                                                            15     Attorneys for The Willows Homeowners
                                                                                                   Association
                                                                                            16
                                                                                                                                             ORDER
                                                                                            17
                                                                                                        Based on the foregoing stipulation, IT IS HEREBY ORDERED that the litigation stay is
                                                                                            18
                                                                                                 continued for an additional 90 days. The parties are to file a status report within 90 days of the
                                                                                            19
                                                                                                 issuance of this order.
                                                                                            20
                                                                                                                    8th day of September, 2020.
                                                                                                        DATED this ___
                                                                                            21
                                                                                                                                                  ________________________________
                                                                                            22                                                    RICHARD   F. BOULWARE,
                                                                                                                                                  UNITED STATES            II
                                                                                                                                                                DISTRICT JUDGE
                                                                                            23                                                    UNITED STATES DISTRICT JUDGE
                                                                                            24                                                     DATED this

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                               -3-
